Exhibit 10.2

January 26, 2011

Jacobs Nederland B.V.

c/o Jacobs Engineering Group Inc.

1111 South Arroyo Parkway

Pasadena, CA 91105

Attention: Michael J. Carlin

                  Assistant Treasurer

 

  Re: Senior Term Loan Facility

Ladies and Gentlemen:

BNP PARIBAS (the “Lender”), is pleased to make available to Jacobs Nederland
B.V. (the “Company”), a senior term loan facility on the terms and subject to
the conditions set forth below. Terms not defined herein have the meanings
assigned to them in Exhibit A hereto or in the Incorporated Agreement.

 

1. The Term Loan.

 

  (a) The Commitment. Subject to the terms and conditions set forth herein, the
Lender agrees to make available to the Company in one drawdown during the
Availability Period (as defined herein) a term loan denominated in Euros (the
“Loan”) in a principal amount not exceeding €112,000,000 (the “Commitment”).
Once repaid or prepaid, the Loan may not be reborrowed. The Commitment to make
the Loan, subject to the terms conditions set forth herein, shall be available
from the date hereof through the Lender’s close of business on March 31, 2011
(the “Availability Period”).

 

  (b) Borrowings and Continuations. The Company may request that the Loan be
made or all or a portion thereof continued by irrevocable written notice to be
received by the Lender not later than 11:00 a.m. three Business Days prior to
the Business Day of the borrowing or such continuation. If the Company fails to
give a notice of continuation prior to the end of any Interest Period with
respect to any portion of the Loan, the Company shall be deemed to have selected
an Interest Period of one month for such period.

Each portion of the Loan comprising one Interest Period shall be in a principal
amount of at least €10,000,000 or a whole multiple of €1,000,000 in excess
thereof. There shall not be more than five different Interest Periods in effect
at any time.

 

  (c) Interest. The Loan shall bear interest at a rate per annum equal to
EURIBOR plus 0.75%. Interest shall be calculated on the basis of a year of 360
days and actual days elapsed.

The Company promises to pay interest on the Loan on the last day of each
applicable Interest Period, and, if any Interest Period is longer than three
months, on the respective dates that fall every three months after the beginning
of the Interest Period. If the time



--------------------------------------------------------------------------------

for any payment is extended by operation of law or otherwise, interest shall
continue to accrue for such extended period.

Notwithstanding the foregoing, if the Company fails to pay any amount payable by
it under the Loan Documents, it shall forthwith on demand by the Lender, pay
interest on the overdue amount from the due date up to the date of actual
payment, both before and after judgment, at a rate (the “default rate”)
determined by the Lender to be two per cent. per annum above the higher of:

 

  (i) the interest rate set forth above as applicable immediately before the due
date; and

 

  (ii) the rate which would have been payable if the overdue amount had, during
the period of non-payment, constituted a Loan for such successive Interest
Periods of such duration as the Lender may determine (each a “Designated Term”).

The default rate will be determined on each Business Day or the first day of, or
two Business Days before the first day of, the relevant Designated Term, as
appropriate. In no case shall interest hereunder exceed the amount that the
Lender may charge or collect under applicable law.

 

  (d) Evidence of Loan. The Loan and all payments thereon shall be evidenced by
the Lender’s loan accounts and records; provided, however, that upon the request
of the Lender, the Loan may be evidenced by a promissory note. Such loan
accounts, records and promissory note shall be conclusive absent manifest error
of the amount of the Loan and payments thereon. Any failure to record the Loan
or payment thereon or any error in doing so shall not limit or otherwise affect
the obligation of the Company to pay any amount owing with respect to the Loan.

 

  (e) Repayment. The Company promises to pay the Loan on the Maturity Date.

The Company shall make all payments required hereunder not later than 11:00 a.m.
on the date of payment in same day funds in Euros at the office and into such
bank account of the Lender, in each case from time to time designated in
writing.

All payments by the Company to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof. The Company
shall reimburse the Lender for any taxes imposed on or withheld from such
payments (other than taxes imposed on the Lender’s income, and franchise taxes
imposed on the Lender, by the jurisdiction under the laws of which the Lender is
organized or any political subdivision thereof) or by the jurisdiction in which
the Lender maintains the Loan.



--------------------------------------------------------------------------------

  (f) Prepayments. The Company may, upon three Business Days’ notice prepay the
Loan or any portion thereof on any Business Day; provided that the Company pays
all Breakage Costs (if any) associated with such prepayment on the date of such
prepayment. Prepayments must be accompanied by a payment of interest on the
amount so prepaid. Prepayments must be in a principal amount of €5,000,000 or a
whole multiple of €1,000,000 in excess thereof. Once prepaid, no portion of the
Loan may be reborrowed.

 

2. Guaranty Matters. On the date hereof, a guaranty in the form of Annex 1
hereto shall be executed by Jacobs and certain of its Subsidiaries and delivered
to the Lender. From and after the date hereof, upon (a) any Subsidiary
(excluding the Company) becoming a Subsidiary Guarantor under and as defined in
the Incorporated Agreement, or (b) any Foreign Subsidiary (excluding the
Company) executing and delivering an accession agreement to the Foreign
Designated Borrower Guaranty under and as defined in the Incorporated Agreement,
the Company shall promptly, and in any event within 30 days of the occurrence of
the applicable event(s) referred to in clause (a) or (b) above, cause such
Subsidiary to execute and deliver to the Lender an accession agreement in the
form of Annex 1 to the Guaranty, appropriately completed, and deliver to the
Lender documents of the type delivered under the Incorporated Agreement, all in
form, content and scope reasonably satisfactory to the Lender; provided,
however, that no Foreign Subsidiary will be required to execute and deliver the
Guaranty unless the Lender determines in its reasonable discretion and after
consultation with the Company that there are (a) no legal restrictions that
would make such execution and delivery not commercially feasible or (b) no
“deemed dividend” or other tax issues that would result in income being
attributable to Jacobs or any of its Subsidiaries as a result thereof. The
Lender has agreed not to require that a guaranty be provided on the date hereof
by Jacobs Canada Inc. or Jacobs France S.A.S. (each, an “Excluded Subsidiary”).
In the event that an Excluded Subsidiary shall constitute 15% or more of the
value of Jacobs on a consolidated basis (as a result of the amount of such
Excluded Subsidiary’s assets or its production of revenue), then the Company
shall provide the Lender with an Accession Agreement (in the form of Annex 1 to
the Guaranty) fully executed by such Excluded Subsidiary.

 

3. Conditions Precedent to Loan. As a condition precedent to the Loan hereunder,
the Lender must receive the following from the Company in form satisfactory to
the Lender:

 

  (a) Executed counterparts of this Agreement;

 

  (b) Executed counterparts of the Guaranty;

 

  (c) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Loan Parties as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the Loan
Parties are a party;

 

  (d)

Such documents and certifications as the Lender may reasonably require to
evidence that the Loan Parties are duly organized or formed, and that it is
validly existing, in good standing (where applicable) and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business



--------------------------------------------------------------------------------

 

requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

  (e) Opinions of counsel in form and substance satisfactory to the Lender and
its counsel (the “Opinions”);

 

  (f) An arrangement fee equal to 9 basis points of the Commitment payable in
Euros;

 

  (g) A Notice of Borrowing in the form of Exhibit 2 hereto; and

 

  (h) Such other documents and certificates as the Lender may reasonably
request.

 

4. Representations and Warranties. The Company represents and warrants that:

 

  (a) Existence and Qualification; Power; Compliance with Laws. It (i) is a
corporation duly organized or formed, validly existing and in good standing
under the laws of the Netherlands (or a political subdivision thereof), and
(ii) is in compliance with all laws, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

  (b) Power; Authorization; Enforceable Obligations. The execution, delivery and
performance of this Agreement and the other Loan Documents by the Company are
within its powers and have been duly authorized by all necessary action, and
this Agreement is and the other Loan Documents, when executed, will, subject to
any reservations and qualifications set out in the Opinions, be legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms. The execution, delivery and performance of this Agreement and
the other Loan Documents are not in contravention of law or of the terms of the
Company’s organizational documents and will not result in the breach of or
constitute a default under, or result in the creation of a lien under any
indenture, agreement or undertaking to which the Company is a party or by which
it or its property may be bound or affected in circumstances where, except for
the Company’s agreement to acquire certain assets and operations of Aker
Solutions ASA’s process and construction segment, such contravention could
reasonably be expected to have a Material Adverse Effect.

 

  (c) No Material Litigation. No litigation or governmental proceeding is
pending or, to the best knowledge of the Company, threatened in writing or
against the Company which, could reasonably be expected to have a Material
Adverse Effect.

 

  (d) No Default. No Default or Event of Default has occurred and is continuing.

 

  (e) Environmental Matters. All facilities owned or leased by the Company or
its Subsidiaries have been and continue to be in material compliance with all
material and applicable environmental laws and regulations.

 

  (f) Use of Proceeds. The proceeds of the Loan will be used solely to acquire
certain assets and operations of Aker Solutions ASA’s process and construction
segment, so long as such use is not in contravention of any requirement of law
or of any Loan Document.



--------------------------------------------------------------------------------

  (g) Full Disclosure. No written statement made by the Company to the Lender in
connection with this Agreement, or in connection with the Loan, contains any
untrue statement of a material fact or omits a material fact necessary to make
the statement made not misleading in light of the circumstances.

 

5. Covenants. So long as principal of and interest on the Loan or any other
amount payable hereunder or under any other Loan Document remains unpaid or
unsatisfied and the Commitment has not been terminated:

 

  (a) Information. The Company shall deliver, or cause to be delivered, to the
Lender:

 

  (i) The financial statements, reports, notices and certifications required
under Sections 6.01, 6.02 and 6.03 of the Incorporated Agreement; provided,
however, that such items received by the Lender under the Incorporated Agreement
shall be deemed to have been delivered hereunder.

 

  (ii) promptly upon the Company’s obtaining knowledge of any Default, a
certificate of the chief financial officer of the Company setting forth the
details thereof and any action that the Company is taking or proposes to take
with respect thereto; and

 

  (iii) from time to time such additional information regarding the financial
condition or business of the Company as the Lender may reasonably request.

 

  (b) Other Affirmative Covenants. The Company shall:

 

  (i) preserve and maintain all of its rights, privileges, and franchises
necessary in the normal conduct of its business, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect;

 

  (ii) comply with the requirements of all applicable laws, rules, regulations,
and orders of governmental authorities, except to the extent the failure to
comply therewith could not reasonably be expected to result in a Material
Adverse Effect;

 

  (iii) pay and discharge when due all taxes, assessments, and governmental
charges or levies imposed on it or on its income or profits or any of its
property, except for any such tax, assessment, charge, or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained;

 

  (iv) maintain all of its properties owned or used in its business in good
working order and condition ordinary wear and tear excepted;

 

  (v) upon reasonable prior written notice, permit representatives of the
Lender, during normal business hours, to examine, copy, and make extracts from
its books and records, to inspect its properties, and to discuss its business
and affairs with its officers, directors, and accountants; and



--------------------------------------------------------------------------------

  (vi) maintain insurance in such amounts, with such deductibles, and against
such risks as is customary for similarly situated businesses.

 

  (c) Negative Covenant. The Company shall not merge or consolidate with or into
any Person or liquidate, wind-up or dissolve itself, or permit or suffer any
liquidation or dissolution, or sell all or substantially all of its assets.

 

6. Events of Default. The following are “Events of Default:”

 

  (a) The Company fails to pay any principal of the Loan as and on the date when
due; or

 

  (b) The Company fails to pay any interest on the Loan within three days after
the date when due; or the Company fails to pay any other fee or amount payable
to the Lender under any Loan Document, or any portion thereof, within five days
after the date due; or

 

  (c) The Company fails to perform or observe any term, covenant or agreement
contained in Paragraph 5 hereof, and in the case of Paragraph 5(b)(i), (ii),
(iii), (iv) or (vi), such failure, if capable of remedy, is not remedied within
30 days of the Company becoming aware of the same; or

 

  (d) The Company fails to perform or observe any other covenant or agreement
(not specified above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days; or

 

  (e) Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Company herein, or by any Loan Party in any
other Loan Document or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made; or

 

  (f) The occurrence of any Guaranty Event of Default; or

 

  (g) The Company (i) fails to make any payment in respect of any indebtedness
(other than indebtedness hereunder) or guaranty obligation having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of €15,000,000 or equivalent when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise), or
(ii) fails to observe or perform any other agreement or condition relating to
any such indebtedness or guaranty obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur, the effect of which default or other event is to cause, or to permit the
holder or holders of such indebtedness or beneficiary or beneficiaries of such
guaranty obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such indebtedness to be demanded or become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such indebtedness to be made, prior to its
stated maturity, or such guaranty obligation to become payable or cash
collateral in respect thereof to be demanded; or



--------------------------------------------------------------------------------

  (h) The occurrence of an “Event of Default” under and as defined in the
Incorporated Agreement without giving effect to any waiver or amendment thereof
pursuant to the Incorporated Agreement, it being agreed that each such “Event of
Default” shall survive any termination, cancellation, discharge or replacement
of the Incorporated Agreement; or

 

  (i) The Company is unable or admits inability to pay its debts as they fall
due, suspends, or threatens to suspend, making payments on any of its debts (or
any class of them) or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors (or any
class of them) (other than the Lender) with a view to rescheduling any of its
indebtedness.

 

  (j) The consolidated value of the assets (determined on a going concern basis)
of the Company and its Subsidiaries is less than its liabilities (taking into
account contingent and prospective liabilities).

 

  (k) A moratorium is declared in respect of any indebtedness of the Company.

 

  (l) Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, bankruptcy,
controlled management, winding-up, dissolution, administration or reorganization
(by way of voluntary arrangement, scheme of arrangement or otherwise) of the
Company;

 

  (ii) a composition, compromise, assignment or arrangement with any creditor of
the Company;

 

  (iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Company or any of its assets; or

 

  (iv) the enforcement of any security interest over any assets of the Company,

or any analogous procedure or step is taken in any jurisdiction, provided that
this paragraph (l) shall not apply to:

 

  (i) any corporate action, legal proceedings or other procedure or step which
is part of a solvent reorganization of the Company or any of its Subsidiaries
permitted by this Agreement; or

 

  (ii) any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 90 days of commencement; or

 

  (m)

There is entered against the Company (i) a final judgment or order for the
payment of money in an aggregate amount exceeding €15,000,000 or equivalent (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could



--------------------------------------------------------------------------------

 

reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) in the case of a money
judgment, such judgment remains unpaid and there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

  (n) Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the obligations hereunder, ceases to be in full force and effect; or the
Loan Party or any other person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

  (o) The Company fails to be a wholly-owned direct or indirect subsidiary of
Jacobs.

Upon the occurrence and during the continuance of an Event of Default, the
Lender may declare the Commitment to be terminated, whereupon the Commitment
shall be terminated, and/or declare all sums outstanding hereunder and under the
other Loan Documents, including all interest thereon, to be immediately due and
payable, whereupon the same shall become and be immediately due and payable,
without notice of default, presentment or demand for payment, protest or notice
of nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of Event of Default under Paragraph 6(i) through (l), inclusive,
above, the Commitment shall automatically terminate, and all sums outstanding
hereunder and under each other Loan Document, including all interest thereon,
shall become and be immediately due and payable, without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, all of which are hereby
expressly waived.

 

7. Miscellaneous.

 

  (a) All financial computations required under this Agreement shall be made,
and all financial information required under this Agreement shall be prepared,
in accordance with U.S. generally accepted accounting principles consistently
applied.

 

  (b) All references herein and in the other Loan Documents to any time of day
shall mean the local (standard or daylight, as in effect) time of New York, New
York.

 

  (c) The Company shall be obligated to pay all Breakage Costs.

 

  (d)

The Company shall reimburse or compensate, without duplication, the Lender, upon
demand, for all costs incurred, losses suffered or payments made by the Lender
which are applied or reasonably allocated by the Lender to the transactions
contemplated herein (all as determined by the Lender in its reasonable
discretion) by reason of any and all future reserve, deposit, capital adequacy
or similar requirements against (or against any class of or change in or in the
amount of) assets, liabilities or commitments of, or



--------------------------------------------------------------------------------

 

extensions of credit by, the Lender; and compliance by the Lender with any
directive, or requirements from any regulatory authority, whether or not having
the force of law.

 

  (e) The Company shall pay to Lender, as long as Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), without duplication, additional interest on the unpaid principal
amount of the Loan equal to the actual costs of such reserves allocated to the
Loan by the Lender (as determined by the Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on the Loan.

 

  (f) No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated in any Loan Document by
reference) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Company shall be effective unless such amendment,
waiver or consent shall be in writing and signed by a duly authorized officer of
the Lender (and, in the case of amendments, signed by both a duly authorized
officer of the Lender and duly authorized signatories of the Company), and any
such amendment, waiver or consent shall then be effective only for the period
and on the conditions and for the specific instance specified in such writing.
No failure or delay by the Lender in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other rights, power or privilege.

 

  (g) All notices or other communications under or in connection with this
Agreement shall be given in writing or by facsimile. Any such notice will be
deemed to be given as follows:

 

  (i) if in writing, when delivered; and

 

  (ii) if by facsimile, when received.

However, a notice given in accordance with the above but received on a
non-Business Day or after business hours in the place of receipt will only be
deemed to be given on the next Business Day in that place. All notices to the
Lender pursuant to Paragraph 1(b) hereof are to be confirmed by the Company by
depositing the original thereof in the post on the same day (but may be relied
upon by the Lender irrespective of receipt of such confirmation). All notices
under shall be addressed to the other party at the address as such person shall
have notified to the other in writing.

The Lender shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Company even if (x) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (y) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify the Lender, its affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Lender and such affiliates from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company.



--------------------------------------------------------------------------------

  (h) This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Company, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an affiliate of
the Lender or if a Default or Event of Default exists, and no assignment shall
be made to another Person which increases the cost to the Company under the
second paragraph under Paragraph 1(e), and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Company. Notwithstanding the foregoing, no consent shall
be given by the Company for any assignment if that assignment would increase the
amounts owed or payable by the Company hereunder. The Company agrees to execute
any documents reasonably requested by the Lender in connection with any such
assignment. All information provided by or on behalf of the Company to the
Lender or its affiliates may be furnished by the Lender to its affiliates and to
any actual or proposed assignee or participant.

 

  (i) The Company shall pay the Lender, on demand, all reasonable out-of-pocket
expenses and legal fees (including the allocated costs for in-house legal
services) incurred by the Lender in connection with the enforcement of this
Agreement or any instruments or agreements executed in connection herewith.

 

  (j) The Company agrees to indemnify, save and hold harmless the Lender, its
affiliates, and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (i) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person relating directly or indirectly to a claim, demand,
action or cause of action that such Person asserts or may assert against the
Company or any of its affiliates, officers or directors; (ii) any and all
claims, demands, actions or causes of action arising out of or relating to, the
Loan Documents, any predecessor loan documents, the Commitment, the use or
contemplated use of the proceeds of the Loan, or the relationship of the Company
and the Lender under this Agreement; (iii) any administrative or investigative
proceeding by any governmental authority arising out of or related to a claim,
demand, action or cause of action described in clause (i) or (ii) above; and
(iv) any and all liabilities, losses, costs or expenses (including legal fees,
which shall include the allocated costs for in-house legal services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding, including those liabilities caused by an Indemnitee’s own
negligence; provided that no Indemnitee shall be entitled to indemnification for
any loss caused by its own gross negligence or willful misconduct or for any
loss asserted against it by another Indemnitee. The agreements in this Paragraph
7(i) shall survive the termination of the Commitment and the repayment,
satisfaction or discharge of all the other obligations and liabilities of the
Company under the Loan Documents.



--------------------------------------------------------------------------------

  (k) If any provision of this Agreement or any other Loan Document shall be
held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof or thereof.

 

  (l) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

 

  (m) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK THE COMPANY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE
COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. THE COMPANY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE
COMPANY AT ITS ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO. THE COMPANY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

  (n) THE COMPANY AND THE LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

  (o) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  (p)

The Lender hereby notifies the Company that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Company, which information includes the name and address of
the Company and other information that will allow the Lender to identify the
Company in accordance with the Act. The Company shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender requests in order to comply with its



--------------------------------------------------------------------------------

 

ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.



--------------------------------------------------------------------------------

Please indicate your acceptance of the Commitment on the foregoing terms and
conditions by returning an executed copy of this Agreement to the undersigned
not later than January 28, 2011.

 

BNP PARIBAS By:   /s/ Pierre Nicholas Rogers Name:   Pierre Nicholas Rogers
Title:   Managing Director By:   /s/ Renaud-Franck Falce Name:   Renaud-Franck
Falce Title:   Managing Director

 

Address for Notices to Lender:

   For borrowing requests:

Jamie Dillon

Managing Director

San Francisco Branch

Large Corporates Group-Western Region

One Front Street, 23rd Floor - San

Francisco, California 94111

Tel : + 1 415 772 1366 Fax : + 1 415 291 0563

 

With a copy to

 

Josh Treadwell

Vice President

Corporate Acquisition Finance

Structured Finance

787 7th Ave. 9th Fl.

New York, New York 10019

Tel : 212-841-2784 Fax : 212-841-2868

  

Anthony Narciso

Loan Servicing / Service Administration des Prêt

525 Washington Blvd, 8th Floor

Jersey City NJ, 07310

Tel: + (514)-285-6100 x5525 (direct) + (514)-285-6042 (group)

Fax : + (201)-850-4059

E-mail: anthony.narciso@americas.bnpparibas.com

sfls.support@americas.bnpparibas.com

 

or

 

Elisabeth de la Chevrotiere

Tel: (514) 285-6100 ext. 5526 (direct) (514) 285-6042 (general)

Fax: + (201) 850-4059

E-mail: elisabeth.delachevrotiere@americas.bnpparibas.com

sfls.support@americas.bnpparibas.com

 

With Copies to Jamie Dillon and Josh Treadwell

Accepted and Agreed to as of the date first written above:

 

JACOBS NEDERLAND B.V.     Address for notices to Company:     JACOBS NEDERLAND
B.V.     c/o Jacobs Engineering Group Inc. By:   /s/ John W. Prosser, Jr.    
1111 South Arroyo Parkway Name:   John W. Prosser, Jr.     Pasadena, CA 91105
Title:   Attorney    

Attention: Michael J. Carlin

Assistant Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

Agreement:    This letter agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time. Breakage Costs:
   Any loss, cost or expense incurred by the Lender (excluding any loss of
anticipated profits but including any loss or expense arising from the
liquidation or reemployment of funds obtained by the Lender to maintain the
relevant portion of the Loan or from fees payable to terminate the deposits from
which such funds were obtained) as a result of (i) any continuation, payment or
prepayment of the Loan or any portion thereof on a day other than the last day
of the Interest Period therefor (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or (ii) any failure by the Company (for a
reason other than the failure of the Lender to make the Loan when all conditions
to making the Loan have been met by the Company in accordance with the terms
hereof) to prepay, borrow, or continue the Loan on a date or in the amount
notified by the Company. The certificate of the Lender as to its costs of funds,
losses and expenses incurred shall be conclusive absent manifest error. Business
Day:    Any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the laws of, or are in fact closed in, the
State of New York and any such day on which dealings in Euro deposits are
conducted by and between banks in the European Union interbank market. Closing
Date:    The date indicated in the Notice of Borrowing in the form of Exhibit 2
hereto. Default:    Any event that, with the giving of any notice, the passage
of time, or both, would be an Event of Default. EURIBOR:    Shall mean, with
respect to the Loan (i) the rate per annum for deposits in Euros as determined
by the Lender for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 A.M. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period, or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone inter-bank market by the
Lender for Euro deposits of amounts comparable to the principal amount of the
Loan with maturities comparable to the Interest Period to be applicable to such
Loan (rounded upward to the next whole multiple of 1/100 of 1%), determined as
of 11:00 A.M. (Brussels time) on the date which is two Business Days prior to
the commencement of such Interest Period; provided that in the event the Lender
is unable for any reason to determine a rate based upon EURIBOR, then EURIBOR
determined pursuant to this definition shall instead be the rate determined by
the Lender as the all-in-cost of funds for the Lender to fund the Loan
denominated in Euros with maturities comparable to the Interest Period
applicable thereto. Event of Default:    Has the meaning set forth in Paragraph
6.

 

- 1 -

Definitions



--------------------------------------------------------------------------------

Guarantor:    Jacobs and each Person executing and delivering the Guaranty.
Guaranty Event of Default:    Any Loan Party failing to comply with any covenant
or agreement in the Guaranty beyond any applicable grace periods (and, in that
regard, all covenants or agreements set forth in the Guaranty as to which there
is a grace or cure period applicable to an analogous covenant or agreement in
the Incorporated Agreement shall be deemed to include a corresponding grace or
cure period to the extent one exists in the Incorporated Agreement), including
any covenant or agreement incorporated by reference therein pursuant to the
terms and conditions thereof (it being understood and agreed that any notice
requirement set forth in the Incorporated Agreement shall be met by the Lender
giving the applicable notice to the Company hereunder). Guaranty:    A guaranty
substantially in the form of Exhibit 1 to this letter agreement. Incorporated
Agreement:    The Credit Agreement dated as of December 15, 2005 by and among
the Jacobs, certain subsidiaries as borrowers, Bank of America, N.A., as the
Administrative Agent, U.S. Swing Line Lender and L/C Issuer , The Bank of Nova
Scotia, as the Canadian Facility Agent and Canadian Swing Line Lender, BNP
Paribas and Wachovia Bank as co-syndication agents, and the lenders from time to
time party thereto. All references to the Incorporated Agreement shall mean the
Incorporated Agreement as in effect on the date hereof (as heretofore amended),
without giving effect to any amendment, waiver, supplement or other modification
thereto or thereof not consented to by the Lender in its capacity as a lender
thereunder. If the Incorporated Agreement is terminated, amended and restated
cancelled, discharged, refinanced or otherwise replaced, references to
“Incorporated Agreement” herein shall mean the Incorporated Agreement as in
effect immediately prior thereto, subject to the prior sentence. Interest
Period:   

For the Loan or any portion thereof, (a) initially, the period commencing on the
date the Loan is disbursed and (b) thereafter, the period commencing on the last
day of the preceding Interest Period, and, in each case, ending on the earlier
of (x) the Maturity Date and (y) one, two or three months thereafter, as
requested by the Company; provided that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and

 

(ii)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

Jacobs:    Jacobs Engineering Group Inc., a Delaware corporation. Loan
Documents:    This Agreement, the Guaranty, any certificate, and other
instrument, document or agreement delivered in connection with this Agreement.
Loan Parties:    Collectively, Jacobs, the Company and each Guarantor.

 

- 2 -

Definitions



--------------------------------------------------------------------------------

Material Adverse Effect:    (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
or; (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party. Maturity
Date:    May 31, 2012 or such earlier date on which the Commitment may terminate
in accordance with the terms hereof. Responsible Officer:    The chief financial
officer, director or any assistant treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

- 3 -

Definitions



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF GUARANTY



--------------------------------------------------------------------------------

EXHIBIT 2

TO BE ON COMPANY HEADED PAPER

BORROWING REQUEST

 

From:         (“Company”) To:    BNP PARIBAS    Dated:    [            ]   

Dear Sirs

Jacobs Nederland B.V. Senior Term Loan Facility Letter dated as of January
            , 2011 (the “Facility Letter;” capitalized terms not defined herein
have the meanings assigned to them in the Facility Letter)

 

1. We refer to the Facility Letter. This is the Notice of Borrowing pursuant to
paragraph 3(g) thereof.

 

2. We wish to borrow the Loan on the following terms:

 

Proposed Borrowing Date:    [            ] (the Closing Date) Amount:   
[            ] not to exceed the Commitment Interest Period:   
[                    ]

 

3. The proceeds of this Loan should be credited to [account number].

 

4. The Company hereby represents and warrants that:

 

  a each representation and warranty set forth in Paragraph 4 of the Facility
Agreement shall be true and correct in all material respects on the above
borrowing date; and

 

  b., no Default shall have occurred and be continuing on such borrowing date.

 

Yours faithfully

 

JACOBS NEDERLAND B.V.

By:     Name:     Title:    

 

2